FILED
                             NOT FOR PUBLICATION                            JAN 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAJAT KUMAR, a.k.a. Rajat Rajat, a.k.a.          No. 09-72074
Rajat Sharma,
                                                 Agency No. A098-522-873
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Rajat Kumar, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing an immigration judge’s

decision denying his application for asylum and withholding of removal. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the petition

for review.

      The record does not compel the conclusion that Kumar established

extraordinary circumstances excusing his untimely asylum application.

See 8 C.F.R. 1208.4(a)(5); Toj-Culpatan v. Holder, 612 F.3d 1088, 1091-92 (9th

Cir. 2010).

      Substantial evidence supports the agency’s adverse credibility

determination, because Kumar admitted he told the Asylum Officer that his entire

claim was fabricated, see Sarvia-Quintanilla v. INS, 767 F.2d 1387, 1393 (9th Cir.

1985) (history of dishonesty supports an adverse credibility determination), and

because of the inconsistencies between his testimony and asylum application as to

what police accused him of doing, see Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.

2004) (a negative credibility finding will be upheld “so long as one of the

identified grounds is supported by substantial evidence and goes to the heart of

[the] claim.”). In the absence of credible testimony, Kumar’s withholding of

removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72074